Title: Note on Marginalia in Another Letter, an Anonymous Pamphlet, [1770?]
From: Franklin, Benjamin
To: 


MS notations appear on pp. 139–40 of a copy in the Historical Society of Pennsylvania of Another Letter to Mr. Almon, in Matter of Libel (London, 1770). The author is discussing the American claim that Parliament has no jurisdiction over the colonial assemblies because they are constitutionally coequal with it. Franklin’s comments were largely obliterated when the copy was cropped in rebinding, and most of them cannot be even conjecturally reconstructed. The few that can be suggest that he was adding little to what he said in other marginalia.
